106 F.3d 391
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky A. PIERCE, Plaintiff--Appellant,andJeffery S. HOLCOMB;  Howard C. Brooks, Plaintiffs,v.Franklin FREEMAN;  Lynn Phillips;  L.W. Parker;  D. Weaver;E. Mccullen;  T. Outlaw;  C. Wynn;  V. Johnson;Taylor, Program Assistant, Defendants--Appellees.
No. 96-7586.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 9, 1997.Decided Jan. 24, 1997.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-96-386-5-H)
Ricky A. Pierce, Appellant Pro Se.  William McBlief, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellees.
Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Ricky A. Pierce appeals the district court's order granting Defendants' motion to strike as plaintiffs Jeffery Holcomb and Howard Brooks for failure to sign the complaint and denying Pierce's motion for summary judgment.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1994);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory and deny Appellant's motion for stay pending appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED